ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent agrees that, under eight counts of the Verified Complaint for Disciplinary Action underlying this matter, the respondent neglected legal matters of clients, failed to appear at hearings on behalf of clients, failed to inform a client that the client’s case had been dismissed, failed to respond to clients’ inquiries about the status of their cases, failed timely to return to a client case file materials to which the client was entitled after termination of representation, and failed to respond to the Commission’s demand for responses to grievances as required by Ind. Admission and Discipline Rule 23, Section 10(2)(a).
*1245Violations: The respondent violated Ind. Professional Conduct Rule l.B by failing diligently and promptly to represent his clients; Prof.Cond.R. 1.4(a) by failing to keep his clients reasonably informed about the status of their legal matters and promptly respond to reasonable requests for information; Prof.Cond.R. 3.2 by failing to expedite litigation consistent with the interests of his clients; Prof.Cond.R. 8.1(b) by failing to respond to the Commission’s demands for information; Prof. Cond.R. 8.4(c) by failing to inform a client that the client’s case had been dismissed; and Prof.Cond.R. 1.16(d) by failing promptly to return to a client case file materials to which the client was entitled after termination of representation.
Discipline: Six (6) month suspension from the practice of law without automatic reinstatement. Said period of suspension shall be stayed, and the respondent shall be placed on probation for a period of two years, subject to the terms and conditions as specified in the agreement. Should the respondent violate the terms of his probation, the stay shall be rescinded, and the six month suspension without automatic reinstatement shall be activated.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.